DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-11 in the reply filed on 28 February, 2022 is acknowledged. Claims 12-20 are withdrawn. Claims 1-11 are examined. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one magnetic sensor comprising a first coil having a first axis of symmetry and a second coil having a second axis of symmetry that comprises a component orthogonal to the first axis (claim 3), where the second axis of symmetry makes a non-orthogonal angle between 60° and 120° with the first axis (claim 4) and cabling, connected to the at least one magnetic sensor and configured to transfer signals therefrom, the cabling being located between the inner tube and the flexible insertion tube (claim 6)  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
In regards to claim 2 and 10, the claims read “1 and comprising” [line 1] where it is clear this was meant to read “1, further comprising” instead. 
Appropriate correction is required.
Claim Interpretation
In regards to claim 1, the claim reads “an inner tube, which is bendable without breaking over a range of angles from 0 to 120 degrees in response to a bending force, and which is configured, after being bent into a bent shape, to retain the bent shape after the bending force has been removed” [lines 6-10]. While it is clear the applicant intends to claim a shape-retaining tube that resists some degree of external force to change its shape thereafter (note that this is the examiner’s rendering of the concept for illustrative purposes, not suggested claim language), the claim as written does not set this forth. As such, this limitation could be met by any flexible tube that does not self-restore towards its original state with internal springs or the like, ie. once a simple flexible tube is bent and is not subject to further perturbing forces, it stays where it was. The examiner suggests careful effort on claiming this concept, as it is difficult to correctly claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi (US PGPUB 2009/0093680) in view of Mikkaichi et al. (US PGPUB 2007/0157937).
In regards to claim 1, Tsutsumi discloses a surgical tool, comprising: 
an inner tube [outer surface of 21, 22 and part of 23, that is items 61-62, 67, Figs.1-2, para.48-49], which is bendable without breaking over a range of angles from 0 to 120 degrees in response to a bending force [Fig.1; note that the applicant has not set forth in the claim what the angle is relative to, or over what length], and which is configured, after being bent into a bent shape, to retain the bent shape after the bending force has been removed [as no provision has been made for the tube 21-23 to restore itself to its original position: see the claim interpretation section hereinabove], 
a flexible tubing [tubing about 35; Figs.1-2, para.43], which defines a lumen [35; note that “defines” as set forth here, means that the tubing may have any relationship imaginable with the lumen] and which is contained within the inner tube; 
a working tip [25, 26, Figs.2, 4], which has an opening [33, Fig.2, para.43], and which is configured to contact tissue in the body and to mate with the distal termination of the inner tube [Figs.2, 4]; and 
a rigid outer tube [73, 78, Figs.2, 4, para.50], which grips respective outer surfaces of the working tip and of the inner tube so as to maintain the opening of the working tip in communication with the flexible tubing lumen.
However, Tsutsumi does not positively disclose a handle, a flexible insertion tube, having a proximal end coupled to the handle and a distal end configured to be inserted into an orifice of a body of a living subject, or that the inner tube is located within the insertion tube and has a distal termination in proximity to the distal end of the insertion tube. 
Tsutsumi further discloses wherein the surgical tool is an endoscope [Fig.1, abstract, para.36]. 
Mikkaichi teaches a handle [proximal, larger-diameter portion of 20, Fig.3] and a flexible insertion tube [distal tubular portion of 20, Fig.3] having a proximal end coupled to the handle [Fig.3] and a distal end [distal end of 20, Fig.3] configured to be inserted into an orifice of a body of a living subject, 
wherein an inner tube [3, 5, Figs.1, 3] is located within the insertion tube and has a distal termination [distal end of 5, Figs.1, 3] in proximity to the distal end of the insertion tube. Mikkaichi further teaches wherein the inner tube is an endoscope analogous to the endoscope of Tsutsumi [Fig.1, para.33].
Mikkaichi teaches that the handle and flexible insertion tube are provided with the inner tube for the purpose of guiding the inner tube [para.36]. 
Therefore it would have been obvious to one having ordinary skill in the art to modify the surgical tool disclosed by Tsustsumi with a handle and flexible insertion tubein accordance with the teachings of Mikkaichi. This would be done for the purpose taught above.
In regards to claim 7, Tsutsumi in view of Mikkaichi teaches the surgical tool according to claim 1, wherein the flexible insertion tube at least partially covers the outer tube [Mikkaichi, Fig.3; the insertion tube with the rigid outer tube mounted thereupon of Tsutsumi could be used in this fashion with the flexible insertion tube of Mikkaichi].
In regards to claim 9, Tsutsumi in view of Mikkaichi teaches the surgical tool according to claim 1, wherein the tool is operative as a suction tool [Tsutsumi: a vacuum source could be attached to the end 19 of the lumen.].
In regards to claim 10, Tsutsumi in view of Mikkaichi teaches the surgical tool according to claim 1 and comprising a camera [Tsutsumi: 37, Fig.2, para.37] positioned in the working tip and configured to image a section of the body external to the tip.
In regards to claim 11, Tsutsumi in view of Mikkaichi teaches the surgical tool according to claim 10, wherein the working tip is formed as a rigid tubular element [Tsutsumi:25, 26, Figs.1-2, para.42], and wherein the camera is located within the rigid tubular element [Tsutsumi: Fig.2].
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi (US PGPUB 2009/0093680) in view of Mikkaichi et al. (US PGPUB 2007/0157937) and Acker et al. (USPN 6,253,770).
In regards to claim 2, Tsutsumi in view of Mikkaichi teaches the surgical tool according to claim 1, however does not positively teach at least one magnetic sensor located in proximity to the working tip.
Acker teaches an analogous inner tube [80, Fig.5a] with a flexible tubing [42, Fig.5a, col.9 ll.29] contained therein, the flexible tubing defining a lumen, the inner tube comprising at least one magnetic sensor [82, 84, 86, Fig.5a, col.9 ll.14-64] located in proximity to a tip of the inner tube. 
Acker teaches that this is done for the purpose of sensing a magnetic field to sense a position of the tip of the inner tube [col. 2 ll.31-54, col.8 ll.28-34, col.9 ll.7-64].
	Therefore it would have been obvious to one having ordinary skill in the art to modify inner tube taught by Tsutsumi in view of Mikkaichi to comprise at least one magnetic sensor in accordance with the teachings of Acker. This would be done for the purpose taught above. 
	This would create a surgical tool where the at least one magnetic sensor is located in proximity to the working tip, as the tip of the inner tube is near the working tip. 
	In regards to claim 3, Tsutsumi in view of Mikkaichi and Acker teaches the surgical tool according to claim 2, wherein the at least one magnetic sensor comprises a first coil [Acker:82, Fig.5a] having a first axis of symmetry [Acker:x-axis, Fig.5a] and a second coil [Acker:84, Fig.5a] having a second axis of symmetry [Acker:85, Fig.5a] that comprises a component orthogonal to the first axis [Acker:when viewed from the “front” direction head on.].
In regards to claim 4, Tsutsumi in view of Mikkaichi and Acker teaches the surgical tool according to claim 3, wherein the second axis of symmetry makes a non-orthogonal angle between 60° and 120° with the first axis [Acker: col.9 ll.46-48].
In regards to claim 5, Tsutsumi in view of Mikkaichi and Acker teaches the surgical tool according to claim 2, wherein the at least one magnetic sensor is configured to generate a signal, indicative of a location and an orientation of the working tip within the body, in response to a magnetic field traversing the at least one magnetic sensor [Acker: col. 2 ll.31-54, col.8 ll.28-34, col.9 ll.7-64].
In regards to claim 6, Tsutsumi in view of Mikkaichi and Acker teaches the surgical tool according to claim 2, and comprising cabling [signal wires are fundamental to the art], connected to the at least one magnetic sensor and configured to transfer signals therefrom, the cabling being located between the inner tube and the flexible insertion tube [Acker: Fig.5a; As the at least one magnetic sensor is located between the inner tube and flexible insertion tube, signal wires leading therefrom would be at least partly located between the inner tube and the flexible insertion tube.].
Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi (US PGPUB 2009/0093680) in view of Mikkaichi et al. (US PGPUB 2007/0157937) and Kariv (US PGPUB 2014/0206985)
In regards to claim 2, Tsutsumi in view of Mikkaichi teaches the surgical tool according to claim 1, however does not positively teach at least one magnetic sensor located in proximity to the working tip. 
Kariv teaches an analogous inner tube [28a, Figs.4-5, para.43] and working tip [60a, Fig.4, para.44-45, 47], where the inner tube comprises a tubing [80a, Figs.4-5, para.47] therein, the tubing defining a lumen [para.47], and the working tip comprises an opening [68a, Fig.4, para.45, 47] in communication with the tubing lumen, and
at least one magnetic sensor [861-2, Figs.4-5, para.48-50] located in proximity to the working tip.
Kariv teaches that the at least one magnetic sensor is provided for the purpose of detecting the location of the working tip [para.49]. 
	Therefore it would have been obvious to one having ordinary skill in the art to modify inner tube and working tip taught by Tsutsumi in view of Mikkaichi to comprise at least one magnetic sensor in accordance with the teachings of Kariv. This would be done for the purpose taught above. 
In regards to claim 5, Tsutsumi in view of Mikkaichi and Kariv teaches the surgical tool according to claim 2, wherein the at least one magnetic sensor is configured to generate a signal, indicative of a location and an orientation of the working tip within the body, in response to a magnetic field traversing the at least one magnetic sensor [Kariv: abstract, para.8-9, 49-50; by providing location and orientation of the lumen 8a, the location and orientation of the working tip is also provided]. wire
In regards to claim 6, Tsutsumi in view of Mikkaichi and Kariv teaches the surgical tool according to claim 2, and comprising cabling [Kariv: Fig. 10, para.8, 41, 43, 67; MPS 20 has wired cabling transmitting signals. Further, signal wires are fundamental to the art.], connected to the at least one magnetic sensor and configured to transfer signals therefrom, the cabling being located between the inner tube and the flexible insertion tube [Kariv: Figs.4-5; As the at least one magnetic sensor is located between the inner tube and flexible insertion tube, signal wires leading therefrom would be at least partly located between the inner tube and the flexible insertion tube.].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi (US PGPUB 2009/0093680) in view of Mikkaichi et al. (US PGPUB 2007/0157937) and Von Felten (US PGUB 2005/0165275).
In regards to claim 8, Tsutsumi in view of Mikkaichi teaches the surgical tool according to claim 1, further wherein the inner tube comprises a tube of braided stainless steel [Tsutsumi: 61, para.48], however does not positively teach wherein the inner tube is formed from bendable aluminum. 
Von Felten teaches an analogous inner tube [10, Figs.1-3] of a surgical tube, which is also tube of an endoscope [para.1], where the flexible tube comprises a tube of bendable braided metal [para.32-33]. Von Felten teaches that aluminum may be used as an alternative to stainless steel in this tube of braided metal [para.33].
	Therefore it would have been obvious to one having ordinary skill in the art to modify the braided tube taught by Tsutsumi in view of Mikkaichi to be bendable aluminum in accordance with the teachings of Von Felten. This would be done as Von Felten shows this is well known in the art.
	This would create a device where the inner tube is formed by bendable aluminum, as the braided tube is part of the inner tube. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gilboa et al. (USPN 6,593,884)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795